DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed March 26, 2020.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement submitted March 26, 2020 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 10-20 are rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by Roberts et al. (U.S. Pub. No. 2019/0102574 A1) (hereinafter “Roberts”).

Claims 1, 13, and 17: Roberts, as shown, discloses the following limitations:
receiving a plurality of requests for content items, wherein each of the plurality of requests is associated with a respective target comprising a respective set of characteristics (see at least ¶ [0020]: a client system can send a set of obfuscated identifiers that correspond to obfuscated versions of a set of profiles to the machine learning data platform with a request to perform a machine-learning communication workflow to engage users; see also at least ¶¶ [0034] and [0048]-[0049]); 
identifying a first subset of a plurality of trained machine learning models that satisfy a reliability criterion and a second subset of the plurality of trained machine learning models that fail to satisfy the reliability criterion, wherein each trained machine learning model of the plurality of trained machine learning models is associated with a respective content template of a plurality of content templates and is trained to output a probability that a target associated with an input set of characteristics would perform a target action responsive to being presented with a content item generated based on the respective content template associated with the respective trained machine learning model (see at least ¶ [0024]: for each of the identified (obfuscated or de-obfuscated) identified profiles, the machine learning data platform can execute a machine-learning-based workflow using available profile data; see also at least ¶ [0025]: the machine-learning model can be trained to prioritize one or more variables, such as a probability that the trajectory will reach one or more particular nodes, a probability that a particular user-initiated action (e.g., opening a communication, activating a link within a communication, completing a purchase on a website associated with a client, etc.), a probability that new profile data will be collected, a weighted probability pertaining to new profile data collection (e.g., such that both probabilities of data collection and a magnitude of data collection are considered), etc. Communication decision trees can include multiple branching nodes, each of which can have a differently configured machine-learning model. The different configurations can be a result of different connections (e.g., as each branching node may be connected to different types of action nodes), differ profile data used to train the model and/or different prioritizations for the training; see also at least ¶ [0042]: machine learning model [configurer] 131 can configure a given machine learning model based on (for example) an identified target outcome, available training data, one or more client-identified constraints and/or potential actions as indicated by a more machine-learning models. The configuration(s) can be associated with a prioritization of information collection (e.g., instead of conversion, communication opening, initiation of a web session, etc.) or a reliability criterion, and the claimed subsets are the machine learning models that fit or do not fit within these specified criteria; see also at least ¶¶ [0042]-[0044], [0046], [0048], and [0141]-[0142]); 
for each request of the plurality of requests, assigning the request to a first group or a second group (see at least ¶ [0053]: running the machine learning model using the parameters (e.g., at machine learning data platform 105 or client system 110) can include (for example) performing a regression analysis using the profile data and parameters to generate a number that can be compared to one or more thresholds. The one or more thresholds can define two or more ranges (e.g., open-ended or closed ranges), with each range corresponding to a particular next node and/or communications action. In some instances, running the machine learning model using the parameters can include processing at least part of the profile data and at least part of the parameters to produce a result that can be compared to (e.g., via calculation of a difference, calculation of a cost using a cost function, etc.) each of a set of reference data variables (e.g., single values, a vector, a matrix, a time series, etc.)—each being associated with a particular next node and/or communications action and each potentially defined at least in part based on a parameter; see also at least ¶ [0131]: a machine-learning based communication decision tree is executed for each profile. For example, one or more communication specifications can be identified using a machine-learning model (configured based on learned parameters) for each profile based on the accessed data, and a communication can be transmitted in accordance with the specification(s). The machine-learning based communication decision tree can include one or more nodes that each correspond to a decision to be made using a machine-learning model configured based on training data to prioritize one or more variables (e.g., user engagement, conversion, communication opening, etc.) and/or by processing ; 
for each request in the first group, performing the following comprising: 
inputting the respective set of characteristics associated with the request into each of the first subset of the plurality of trained machine learning models (see at least ¶ [0052]: identifying a next node and/or communications specification(s) can include running a machine learning model (associated with a current branching node) using particular profile data and one or more learned hyperparameters. A result can indicate (for example) which of various content-presentation characteristics is associated with a high (e.g., above-threshold) or highest probability of leading to a particular target outcome (e.g., target conversion). In some instances, the analysis includes identifying one or more content-presentation characteristics associated with a highest probability of leading to a particular conversion target outcome. In some instances, the analysis balances the probabilities of leading to a particular conversion results with a predefined cost metric associated with various content-presentation characteristics; see also at least ¶ [0053]: running the machine learning model using the parameters (e.g., at machine learning data platform 105 or client system 110) can include (for example) performing a regression analysis using the profile data and parameters to generate a number that can be compared to one or more thresholds. The one or more thresholds can define two or more ranges (e.g., open-ended or closed ranges), with each range corresponding to a particular next node and/or communications action. In some instances, running the machine learning model using the parameters can include processing at least part of the profile data and at least part of the parameters to produce a result that can be compared to (e.g., via calculation of a difference, calculation of a cost using a cost function, etc.) each of a set of reference data variables (e.g., single values, a vector, a matrix, a time series, etc.)--each being associated with a particular next node and/or communications action and each potentially defined ; 
selecting a content template based on outputs of the first subset of the plurality of trained machine learning models (see at least ¶ [0054]: a dynamic content generator 147 can trigger a presentation of a content object in accordance with the selected communication specification(s). To generate an appropriate instruction, dynamic content generator 147 may first identify what communication channel is to be used to transmit the object, the type of object that is to be transmitted, a version of content that is to be transmitted and/or when the content object is to be transmitted. The identification can be determined based on (for example) a result of an implementation of a machine learning model, a configuration of a machine learning model (e.g., which may restrain potential options with respect to one or more of these options), and/or one or more parameters; see also at least ¶ [0084]: FIGS. 4 and 5 illustrate interfaces 400 and 500 for configuring templates 402 and 502 for communications configured to be partly configured upon detecting a rendering process or at rendering. The configuring can include executing a configured machine-learning model using current learned configurations of the model and current profile data; see also at least see also at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0054], [0085]-[0086], [0100], and [0141]-[0142]); and 
generating a content item based on the selected content template (see at least ¶ [0027]: the machine learning data platform can assign each profile to a stage of the workflow based on detected events (or lack thereof). For example, each profile can initially be assigned to a first stage, at which the machine learning data platform triggers a transmission of a communication (e.g., having a communication specification identified via implementation of a machine-learning model) to a user device. If it is detected that the communication was opened (via detecting a request for message content), the profile can be assigned to a second stage, at which the message content—which can include a link—can be transmitted to the user device. If it is detected that the link was activated, the profile can be assigned to a third stage, at which webpage data from a web ; and 
for each request in the second group, generating a content item based on a content template associated with one of the second subset of the plurality of trained machine learning models (see at least ¶¶ [0024]-[0027], [0042]-[0044], [0046]-[0048], [0054], [0100], and [0141]-[0142] and the analysis above; see also at least ¶ [0033]: the machine learning platform can then perform a new or continued training process for a configuration for each machine-learning model corresponding to the machine-learning-based workflow; see also at least ¶ [0062], [0067], and [0133]. Examiner also notes that as currently claimed, the second group is not required to have any members. As a result, the for each request in the second group (or alternatively, for the first group) may not be performed at all and still fall within the claim scope).
Roberts also discloses several computer architectures for implemented the techniques discussed above (see at least ¶¶ [0034], [0063], [0068], [0076], and [0144]-[0149]).

Claims 2, 14, and 18: Roberts discloses the limitations as shown in the rejections above. Further, Roberts, as shown, discloses the following limitations:
receiving, for each generated content item for each request in the second group, a respective indication as to whether the associated respective target performed a target action responsive to presentation of the respective content item to the respective target (see at least ¶ [0042]: machine learning model [configurer] 131 can configure a given machine learning model based on (for example) an identified target outcome, available training data, one or more client-identified constraints and/or potential actions as indicated by a communication decision tree and/or by a client. Configuring the machine learning model can include defining one or more parameters for a particular instance of the model (e.g., the instance being associated with a particular branching node, client and/or time period); see also at least second group is not required to have any members. As a result, the for each request in the second group (or alternatively, for the first group) may not be performed at all and still fall within the claim scope); 
training the second subset of the plurality of trained machine learning models, wherein each trained machine learning model of the second subset of the plurality of trained machine learning models is trained for a respective content template of the plurality of content templates using a) respective sets of characteristics of targets associated with requests for which the respective content template was selected, b) respective content items generated for the respective requests and c) respective indications associated with the respective content items (see also at least ¶ [0047]: training a machine-learning technique (to identify one or more parameters) can include identifying how a set of observed inputs (e.g., content of a marketing email, content of a promotion, and/or the configuration of a web site) relates to a set of corresponding outputs (e.g., an outcome, such as the presence or absence of certain conversion event, for a corresponding marketing email, a corresponding promotion, and/or a corresponding web site configuration). These observed observations can be used to identify modeled relationships and/or trends, with a goal of predicting candidate factual information (e.g., a predicted next input to be received or a predicted output based on certain inputs) that has not yet occurred based on factual information leading up to the candidate factual information. Each prediction can carry a confidence or probability, and chains of predictions have a combined confidence or probability; see also at least ¶ [0100]: multiple machine-learning models can have multiple configurations (each corresponding to different parameters and/or hyperparameters, each trained separately and/or each producing a separate type of output); see also at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0054], [0100], and [0141]-[0142]); 
determining, for each trained machine learning model in the second subset, whether the trained machine learning model satisfies the reliability criterion (see at least ¶ [0140]: the machine learning data platform can use the characteristics to train a configuration of one or more machine-learning models. The configuration(s) can be associated with a prioritization of information collection (e.g., instead of reliability criterion, and the claimed subsets are the machine learning models that fit or do not fit within these specified criteria; see also at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0054], [0100], and [0141]-[0142]); and 
moving those trained machine learning models that satisfy the reliability criterion from the second subset of the plurality of trained machine learning models to the first subset of the plurality of trained machine learning models (see at least ¶ [0053]: running the machine learning model using the parameters (e.g., at machine learning data platform 105 or client system 110) can include (for example) performing a regression analysis using the profile data and parameters to generate a number that can be compared to one or more thresholds. The one or more thresholds can define two or more ranges (e.g., open-ended or closed ranges), with each range corresponding to a particular next node and/or communications action. In some instances, running the machine learning model using the parameters can include processing at least part of the profile data and at least part of the parameters to produce a result that can be compared to (e.g., via calculation of a difference, calculation of a cost using a cost function, etc.) each of a set of reference data variables (e.g., single values, a vector, a matrix, a time series, etc.)—each being associated with a particular next node and/or communications action and each potentially defined at least in part based on a parameter; see also at least ¶ [0131]: a machine-learning based communication decision tree is executed for each profile. For example, one or more communication specifications can be identified using a machine-learning model (configured based on learned parameters) for each profile based on the accessed data, and a communication can be transmitted in accordance with the specification(s). The machine-learning based communication decision tree can include one or more .

Claims 3, 15, and 19: Roberts discloses the limitations as shown in the rejections above. Further, Roberts, as shown, discloses the following limitations:
the selecting the content template comprising: 
determining, based on the outputs of the first subset of the plurality of machine learning models, the content template associated with an output indicating a highest probability of the respective target performing the target action (see at least ¶ [0052]: identifying a next node and/or communications specification(s) can include running a machine learning model (associated with a current branching node) using particular profile data and one or more learned hyperparameters. A result can indicate (for example) which of various content-presentation characteristics is associated with a high (e.g., above-threshold) or highest probability of leading to a particular target outcome (e.g., target conversion). In some instances, the analysis includes identifying one or more content-presentation characteristics associated with a highest probability of leading to a particular conversion target outcome. In some instances, the analysis balances the probabilities of leading to a particular conversion results with a predefined cost metric associated with various content-presentation characteristics; see also at least ¶ [0053]: running the machine learning model using the parameters (e.g., at machine learning data platform 105 or client system 110) can include (for example) performing a regression analysis using the profile data and .

Claims 4, 16, and 20: Roberts discloses the limitations as shown in the rejections above. Further, Roberts, as shown, discloses the following limitations:
wherein the generating the content item based on the selected content template comprising: 
determining a plurality of components of the selected content template, each component associated with one or more elements (see at least ¶ [0054]: a dynamic content generator 147 can trigger a presentation of a content object in accordance with the selected communication specification(s). To generate an appropriate instruction, dynamic content generator 147 may first identify what communication channel is to be used to transmit the object, the type of object that is to be transmitted, a version of content that is to be transmitted and/or when the content object is to be transmitted. The identification can be determined based on (for example) a result of an implementation of a machine learning model, a configuration of a machine learning model (e.g., which may restrain potential options with respect to one or more of these options), and/or one or more parameters; see also at least ¶ [0084]: FIGS. 4 and 5 illustrate interfaces 400 and 500 for configuring templates 402 and 502 for communications configured to be partly configured upon detecting a rendering process or at rendering. The configuring can include executing a configured machine-learning model using current learned configurations of the model and current profile data; see also at least see also at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0054], [0085]-[0086], [0100], and [0141]-[0142]); 
for each component of the selected content template having a plurality of elements, performing the following comprising: 
identifying a first subset of a second plurality of trained machine learning models that satisfy another reliability criterion and a second subset of the second plurality of trained machine learning models that fail to satisfy the another reliability criterion, wherein each trained machine learning model of the second plurality of trained machine learning models is associated with a respective element of a respective component of the selected content template and is trained to output a probability that a target associated with an input set of characteristics would perform a target action responsive to being presented with a content item including the respective element associated with the respective trained machine learning model of the second plurality of trained machine learning models (see at least ¶ [0024]: for each of the identified (obfuscated or de-obfuscated) identified profiles, the machine learning data platform can execute a machine-learning-based workflow using available profile data; see also at least ¶ [0025]: the machine-learning model can be trained to prioritize one or more variables, such as a probability that the trajectory will reach one or more particular nodes, a probability that a particular user-initiated action (e.g., opening a communication, activating a link within a communication, completing a purchase on a website associated with a client, etc.), a probability that new profile data will be collected, a weighted probability pertaining to new profile data collection (e.g., such that both probabilities of data collection and a magnitude of data collection are considered), etc. Communication decision trees can include multiple branching nodes, each of which can have a differently configured machine-learning model. The different configurations can be a result of different connections (e.g., as each branching node may be connected to different types of action nodes), differ profile data used to train the model and/or different prioritizations for the training; see also at least ¶ [0042]: machine learning model [configurer] 131 can configure a given machine learning model based on (for example) an identified target outcome, available training data, one or more client-identified constraints and/or potential actions as indicated by a communication decision tree and/or by a client. Configuring the machine learning model can include defining one or more parameters for a particular instance of the model (e.g., the instance being associated with a particular branching node, client and/or time period); see also at least ¶ [0047]: training a machine-learning technique (to identify one or more parameters) can include identifying how a set of observed inputs (e.g., content of a marketing email, content of a promotion, and/or the configuration of a web site) relates to a set of corresponding outputs (e.g., an outcome, such as the presence or absence of certain conversion event, for a corresponding marketing email, a corresponding promotion, and/or a corresponding web site more machine-learning models. The configuration(s) can be associated with a prioritization of information collection (e.g., instead of conversion, communication opening, initiation of a web session, etc.) or a target outcome of collecting new data that is (and will be, at a time that the new data is communicated to a client system) unrepresented in a profile. It will be appreciated that the configuration(s) of the machine-learning model(s) used during the execution at block 1025 may, but need not, have had a different training reliability criterion, and the claimed subsets are the machine learning models that fit or do not fit within these specified criteria; see also at least ¶¶ [0042]-[0044], [0046], [0048], and [0141]-[0142]); 
assigning the request to a third group or a fourth group (see at least ¶ [0053]: running the machine learning model using the parameters (e.g., at machine learning data platform 105 or client system 110) can include (for example) performing a regression analysis using the profile data and parameters to generate a number that can be compared to one or more thresholds. The one or more thresholds can define two or more ranges (e.g., open-ended or closed ranges), with each range corresponding to a particular next node and/or communications action. In some instances, running the machine learning model using the parameters can include processing at least part of the profile data and at least part of the parameters to produce a result that can be compared to (e.g., via calculation of a difference, calculation of a cost using a cost function, etc.) each of a set of reference data variables (e.g., single values, a vector, a matrix, a time series, etc.)—each being associated with a particular next node and/or communications action and each potentially defined at least in part based on a parameter; see also at least ¶ [0131]: a machine-learning based communication decision tree is executed for each profile. For example, one or more communication specifications can be identified using a machine-learning model (configured based on learned parameters) for each profile based on the accessed data, and a communication can be transmitted in accordance with the specification(s). The machine-learning based communication decision tree can include one or more nodes that each correspond to a decision to be made using a machine-learning model configured based on training data to prioritize one or more variables (e.g., ; 
for each request in the third group, performing the following comprising: 
inputting the respective set of characteristics associated with the request into each of the first subset of the second plurality of trained machine learning models (see at least ¶ [0052]: identifying a next node and/or communications specification(s) can include running a machine learning model (associated with a current branching node) using particular profile data and one or more learned hyperparameters. A result can indicate (for example) which of various content-presentation characteristics is associated with a high (e.g., above-threshold) or highest probability of leading to a particular target outcome (e.g., target conversion). In some instances, the analysis includes identifying one or more content-presentation characteristics associated with a highest probability of leading to a particular conversion target outcome. In some instances, the analysis balances the probabilities of leading to a particular conversion results with a predefined cost metric associated with various content-presentation characteristics; see also at least ¶ [0053]: running the machine learning model using the parameters (e.g., at machine learning data platform 105 or client system 110) can include (for example) performing a regression analysis using the profile data and parameters to generate a number that can be compared to one or more thresholds. The one or more thresholds can define two or more ranges (e.g., open-ended or closed ranges), with each range corresponding to a particular next ; and 
selecting an element to be included in the content item for the respective component of the selected content template, based on outputs of the first subset of the second plurality of trained machine learning models (see at least ¶ [0054]: a dynamic content generator 147 can trigger a presentation of a content object in accordance with the selected communication specification(s). To generate an appropriate instruction, dynamic content generator 147 may first identify what communication channel is to be used to transmit the object, the type of object that is to be transmitted, a version of content that is to be transmitted and/or when the content object is to be transmitted. The identification can be determined based on (for example) a result of an implementation of a machine learning model, a configuration of a machine learning model (e.g., which may restrain potential options with respect to one or more of these options), and/or one or more parameters; see also at least ¶ [0084]: FIGS. 4 and 5 illustrate interfaces 400 and 500 for configuring templates 402 and 502 for communications configured to be partly configured upon detecting a rendering process or at rendering. The configuring can include executing a configured machine-learning model using current learned configurations of the model and current profile data; ; and 
for each request in the fourth group, selecting an element to be included in the content item for the respective component of the selected content template, based on an element associated with one of the second subset of the second plurality of trained machine learning models (see at least ¶¶ [0024]-[0027], [0042]-[0044], [0046]-[0048], [0054], [0100], and [0141]-[0142] and the analysis above; see also at least ¶ [0033]: the machine learning platform can then perform a new or continued training process for a configuration for each machine-learning model corresponding to the machine-learning-based workflow; see also at least ¶ [0062], [0067], and [0133]. Examiner also notes that as currently claimed, the second group is not required to have any members. As a result, the for each request in the second group (or alternatively, for the first group) may not be performed at all and still fall within the claim scope); 
for each component of the selected content template having one element, selecting the one element to be included in the content item for the respective component of the selected content template (see at least ¶ [0054]: a dynamic content generator 147 can trigger a presentation of a content object in accordance with the selected communication specification(s). To generate an appropriate instruction, dynamic content generator 147 may first identify what communication channel is to be used to transmit the object, the type of object that is to be transmitted, a version of content that is to be transmitted and/or when the content object is to be transmitted. The identification can be determined based on (for example) a result of an implementation of a machine learning model, a configuration of a machine learning model (e.g., which may restrain potential options with respect to one or more of these options), and/or one or more parameters; see also at least ¶ [0084]: FIGS. 4 and 5 illustrate interfaces 400 and 500 for configuring templates 402 and 502 for communications configured to be partly configured upon detecting a rendering process or at rendering. The configuring can include executing a configured machine-; and 
generating a content item comprising the selected elements associated with the plurality of components of the selected content template (see at least ¶ [0027]: the machine learning data platform can assign each profile to a stage of the workflow based on detected events (or lack thereof). For example, each profile can initially be assigned to a first stage, at which the machine learning data platform triggers a transmission of a communication (e.g., having a communication specification identified via implementation of a machine-learning model) to a user device. If it is detected that the communication was opened (via detecting a request for message content), the profile can be assigned to a second stage, at which the message content—which can include a link—can be transmitted to the user device. If it is detected that the link was activated, the profile can be assigned to a third stage, at which webpage data from a web site is transmitted. If it is detected that a purchase is made at the web site, the profile can be assigned to a fourth “conversion” stage. The machine learning data platform can then aggregate data pertaining to profiles in a particular stage; see also at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0054]-[0057], [0059], [0085]-[0086], [0100], and [0141]-[0142]).

Claim 5: Roberts discloses the limitations as shown in the rejections above. Further, Roberts, as shown, discloses the following limitations:
receiving, for each generated content item for each request in the fourth group, a respective indication as to whether the associated respective target performed a target action responsive to presentation of the respective content item to the respective target (see at least ¶ [0042]: machine learning model [configurer] 131 can configure a given machine learning model based on (for example) an identified target outcome, available training data, one or more client-identified constraints and/or potential actions as indicated by a communication decision tree and/or by a client. Configuring the machine ; 
training the second subset of the second plurality of trained machine learning models, wherein each trained machine learning model of the second subset of the second plurality of trained machine learning models is trained for a respective element of a component of the selected content template using a) respective sets of characteristics of targets associated with requests for which the respective element was selected, b) respective content items including the associated respective element and c) respective indications associated with the respective content items (see also at least ¶ [0047]: training a machine-learning technique (to identify one or more parameters) can include identifying how a set of observed inputs (e.g., content of a marketing email, content of a promotion, and/or the configuration of a web site) relates to a set of corresponding outputs (e.g., an outcome, such as the presence or absence of certain conversion event, for a corresponding marketing email, a corresponding promotion, and/or a corresponding web site configuration). These observed observations can be used to identify modeled relationships and/or trends, with a goal of predicting candidate factual information (e.g., a predicted next input to be received or a predicted output based on certain inputs) that has not yet occurred based on factual information leading up to the candidate factual information. Each prediction can carry a confidence or probability, and chains of predictions have a combined confidence or probability; see also at least ¶ [0100]: multiple machine-learning models can have multiple configurations (each corresponding to different parameters and/or hyperparameters, each trained separately and/or each producing a separate type of output); see also at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0054], [0100], and [0141]-[0142]); 
determining, for each trained machine learning model in the second subset of the second plurality of trained machine learning models, whether the trained machine learning model satisfies the reliability criterion (see at least ¶ [0140]: the machine learning data platform can use the characteristics to train a configuration of one or more machine-learning models. The configuration(s) can be associated with a reliability criterion, and the claimed subsets are the machine learning models that fit or do not fit within these specified criteria; see also at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0054], [0100], and [0141]-[0142]); and 
moving those trained machine learning models that satisfy the another reliability criterion from the second subset of the second plurality of trained machine learning models to the first subset of the second plurality of trained machine learning models (see at least ¶ [0053]: running the machine learning model using the parameters (e.g., at machine learning data platform 105 or client system 110) can include (for example) performing a regression analysis using the profile data and parameters to generate a number that can be compared to one or more thresholds. The one or more thresholds can define two or more ranges (e.g., open-ended or closed ranges), with each range corresponding to a particular next node and/or communications action. In some instances, running the machine learning model using the parameters can include processing at least part of the profile data and at least part of the parameters to produce a result that can be compared to (e.g., via calculation of a difference, calculation of a cost using a cost function, etc.) each of a set of reference data variables (e.g., single values, a vector, a matrix, a time series, etc.)—each being associated with a particular next node and/or communications action and each potentially defined at least in part based on a parameter; see also at least ¶ [0131]: a machine-learning based communication decision tree is executed for each profile. For example, one or more communication specifications can be identified using a machine-learning model (configured based on learned parameters) for each profile based on the accessed data, and a communication can be transmitted in accordance with the specification(s). The machine-learning based communication decision tree can include one or more .

Claim 10: Roberts discloses the limitations as shown in the rejections above. Further, Roberts, as shown, discloses the following limitations:
wherein the generating the content item based on the content template associated with one of the second subset of the plurality of trained machine learning models comprising: 
determining one of one or more content templates associated with the second subset of the plurality of trained machine learning models (see at least ¶ [0052]: identifying a next node and/or communications specification(s) can include running a machine learning model (associated with a current branching node) using particular profile data and one or more learned hyperparameters. A result can indicate (for example) which of various content-presentation characteristics is associated with a high (e.g., above-threshold) or highest probability of leading to a particular target outcome (e.g., target conversion). In som see at least ¶ [0052]: identifying a next node and/or communications specification(s) can include running a machine learning model (associated with a current branching node) using particular profile data and one or more learned hyperparameters. A result can indicate (for example) which of various content-presentation characteristics is associated with a high (e.g., above-threshold) or highest probability of leading to a particular target outcome (e.g., target conversion). In some instances, the analysis includes identifying one or more content-presentation characteristics associated with a highest probability ; and 
generating the content item in accordance with the determined content template (see at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0052]-[0054], [0084]-[0086], [0100], and [0141]-[0142]).

Claim 11: Roberts discloses the limitations as shown in the rejections above. Further, Roberts, as shown, discloses the following limitations:
wherein a trained machine learning model of the plurality of trained machine learning model corresponds to a machine learning model that is associated with a content template and that is trained using training data comprising training inputs and training outputs (see at least ¶ [0052]: identifying a next node and/or communications specification(s) can include running a machine learning model , 
the training inputs including a plurality set of characteristics associated with targets (see at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0052]-[0054], [0084]-[0086], [0100], and [0141]-[0142] and the analysis above) and 
the training outputs including a plurality of indications as to whether corresponding target actions were performed by the targets responsive to being presented with content items based on the content template (see at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0052]-[0054], [0084]-[0086], [0100], and [0141]-[0142] and the analysis above).

Claim 12: Roberts discloses the limitations as shown in the rejections above. Further, Roberts, as shown, discloses the following limitations:
wherein a trained machine learning model of the second plurality of trained machine learning model corresponds to a machine learning model associated with an element associated with a component of content template that is trained using training data comprising training inputs and training outputs (see at least ¶ [0052]: identifying a next node and/or communications specification(s) can include running a machine learning model (associated with a current branching node) using particular profile data and one or more learned hyperparameters. A result can indicate (for example) which of various content-presentation characteristics is associated with a high (e.g., above-threshold) or highest probability of leading to a particular target outcome (e.g., target conversion). In som see at least ¶ [0052]: identifying a next node and/or communications specification(s) can include running a machine learning model (associated with a current branching node) using particular profile data and one or more learned hyperparameters. A result can indicate (for example) which of various content-presentation characteristics is associated with a high (e.g., above-threshold) or highest probability of leading to a particular target outcome (e.g., target conversion). In some instances, the analysis includes identifying one or more content-presentation characteristics associated with a highest probability of leading to a particular conversion target outcome. In some instances, the analysis balances the probabilities of leading to a particular conversion results with a predefined cost metric associated with various content-presentation characteristics; see also at least ¶ [0053]: running the machine learning model using the parameters (e.g., at machine learning data platform 105 or client system 110) can include (for example) performing a regression analysis using the profile data and parameters to generate a number that can be compared to , 
the training inputs including a plurality set of characteristics associated with targets (see at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0052]-[0054], [0084]-[0086], [0100], and [0141]-[0142] and the analysis above) and 
the training outputs including a plurality of indications as to whether corresponding target actions were performed by the targets responsive to being presented with content items comprising the respective element (see at least ¶¶ [0024]-[0025], [0042]-[0044], [0046]-[0048], [0052]-[0054], [0084]-[0086], [0100], and [0141]-[0142] and the analysis above).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Roberts et al. (U.S. Pub. No. 2019/0102574 A1) (hereinafter “Roberts”) in view of Bradley (“The Use of the Area under the ROC Curve in the Evaluation of Machine Learning Algorithms”, Pattern Recognition, Vol. 30, No. 7, pp. 1145-1159, 1997).

Claim 6: Roberts discloses the limitations as shown in the rejections above. 
Roberts does not explicitly disclose, but Bradley, as shown, teaches the following limitations:
wherein the reliability criterion is associated with at least one of a mean or a standard deviation of an area under receiver operating characteristic (ROC) curve determined for a respective trained machine learning model of the plurality of trained machine learning models using one or more sets of validation data, the validation data comprising validation input data and validation output data, wherein the validation input data includes another set of characteristics associated with another target and the validation output data includes an indication of whether or not another target action was performed (see at least Abstract: “In this paper we investigate the use of the area under the receiver operating characteristic (ROC) curve (AUC) as a performance measure for machine learning algorithms. As a case study we evaluate six machine learning algorithms (C4.5, Multiscale Classifier, Perceptron, Multi-layer Perceptron, k-Nearest Neighbours, and a Quadratic Discriminant Function) on six ‘real world’ medical diagnostics data sets. We compare and discuss the use of AUC to the more conventional overall accuracy and find that AUC exhibits a number of desirable properties when compared to overall accuracy: increased sensitivity in Analysis of Variance (ANOVA) tests; a standard error that decreased as both .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the statistical techniques for evaluating machine learning techniques (such as receiver operating characteristic (ROC) curve (AUC)) taught by Bradley with the machine-learning based processing systems disclosed by Roberts, because Bradley teaches at Abstract that “AUC exhibits a number of desirable properties when compared to overall accuracy: increased sensitivity in Analysis of Variance (ANOVA) tests; a standard error that decreased as both AUC and the number of test samples increased; decision threshold independent; and it is invariant to a priori class probabilities.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for evaluating machine learning techniques (such as receiver operating characteristic (ROC) curve (AUC)) taught by Bradley with the machine-learning based processing systems disclosed by Roberts, because the claimed invention is merely a combination of old elements (the techniques for evaluating machine learning techniques (such as receiver operating characteristic (ROC) curve (AUC)) taught by Bradley and the machine-learning based processing systems disclosed by Roberts), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 7: Roberts discloses the limitations as shown in the rejections above. 
Roberts does not explicitly disclose, but Bradley, as shown, teaches the following limitations:
wherein the another reliability criterion is associated with at least one of a mean or a standard deviation of an area under receiver operating characteristic (ROC) curve determined for a respective trained machine learning model of the second plurality of trained machine learning models using one or more sets of validation data, the validation data comprising validation input data and validation output data, wherein the validation input data includes another set of characteristics associated with another target and the validation output data includes an indication of whether or not another target action was performed (see at least Abstract: “In this paper we investigate the use of the area under the receiver operating characteristic (ROC) curve (AUC) as a performance measure for machine learning algorithms. As a case study we evaluate six machine learning algorithms (C4.5, Multiscale Classifier, Perceptron, Multi-layer Perceptron, k-Nearest Neighbours, and a Quadratic Discriminant Function) on six ‘real world’ medical diagnostics data sets. We compare and discuss the use of AUC to the more conventional overall accuracy and find that AUC exhibits a number of desirable properties when compared to overall accuracy: increased sensitivity in Analysis of Variance (ANOVA) tests; a standard error that decreased as both AUC and the number of test samples increased; decision threshold independent; and it is invariant to a priori class probabilities”; see also at least p. 1155: “in order to evaluate the whole curve we need to extract some distinguishing feature from it. The feature we have chosen to measure and evaluate is the area under the ROC curve (AUC). […] As was the case for overall accuracy, all of the data sets showed some difference in average AUC for each of the learning algorithms”; see also at least p. 1147: “In this paper we shall calculate AUC using trapezoidal integration and estimate the standard deviation, SD(t~), using both SE(W) and cross-validation, details of which are given in Sections 5 and 6”; see also at least p. 1150). 
The rationales to modify/combine the teachings of Roberts to include the teachings of Bradley are presented above regarding claim 6 and incorporated herein.


Claims 8 and 9 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Roberts et al. (U.S. Pub. No. 2019/0102574 A1) (hereinafter “Roberts”) in view of Lewis et al. (U.S. Pub. No. 2016/0335659 A1) (hereinafter “Lewis”).

Claim 8: Roberts discloses the limitations as shown in the rejections above. 
Roberts does not explicitly disclose, but Lewis, as shown, teaches the following limitations:
wherein the assigning the request to the first group or the second group comprises: 
determining a ratio of a number of trained machine learning models in the first subset of the plurality of trained machine learning models to a number of trained machine learning models the second subset of the plurality of trained machine learning models (see at least ¶ [0049]: to perform such an experiment, the data processing system 110 can assign the client computing device into a test group or a control group based on a random, pseudo-random, or arbitrary model. In some implementations, the data processing system 110 can make the assignment base on, for example, a cookie or other identifier on the client computing device 150. The data processing system 110 can randomize the client computing devices 150 by applying a hash function to the identifier to generate a uniform random number. The data processing system 110 can then take the last two or three digits of the generated number, and assign the client computing device 150 to a test group or a control group based on whether those digits are above or below a predetermined threshold. The threshold can be set to produce a desired test/control group ratio for the particular experiment; for example, 50/50, 90/10, 10/90, etc.; see also at least ¶ [0058]); 
determining a number of requests to assign to the first group and another number of requests to assign to the second group based on the ratio (see at least ¶¶ [0049] and [0058] and the analysis above); and 
assigning the request to the first group or the second group based on the number of requests to assign to the first group and the another number of requests to assign to the second group (see at least ¶¶ [0049] and [0058] and the analysis above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for dividing experimental groups taught by Lewis with the machine-learning based processing systems disclosed by Roberts, because Lewis teaches at ¶ [0049] that the “threshold can be set to produce a desired test/control group ratio for the particular experiment” while also creating a randomly or pseudo-randomly selected groups. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for dividing experimental groups taught by Lewis with the machine-learning based processing systems disclosed by Roberts, because the claimed invention is merely a combination of old elements (the techniques for dividing experimental groups taught by Lewis and the machine-learning based processing systems disclosed by Roberts), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 9: Roberts discloses the limitations as shown in the rejections above. Roberts does not explicitly disclose, but Lewis, as shown, teaches the following limitations:
wherein the assigning the request to the third group or the fourth group comprises: 
determining a ratio of a number of trained machine learning models in the first subset of the second plurality of trained machine learning models to a number of trained machine learning models the second subset of the second plurality of trained machine learning models (see at least ¶ [0049]: to perform such an experiment, the data processing system 110 can assign the client computing device into a test group or a control group based on a random, pseudo-random, or ; 
determining a number of requests to assign to the third group and another number of requests to assign to the fourth group based on the ratio (see at least ¶¶ [0049] and [0058] and the analysis above); and 
assigning the request to the third group or the fourth group based on the number of requests to assign to the third group and the another number of requests to assign to the fourth group (see at least ¶¶ [0049] and [0058] and the analysis above).
The rationales to modify/combine the teachings of Roberts to include the teachings of Lewis are presented above regarding claim 8 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to ensemble machine learning: 
Anchin et al. (U.S. Pub. No. 2018/0060744 A1) (second-order predictive data analytics).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622